PER CURIAM.
This is a proceeding to enjoin a special city election in Helena. The purpose of the election is to vote on the question of abandoning the present organization of city government and to reorganize under the commission-manager fox’m of government under R. C. M. 1947, sec. 11-3201, which provides: “Any municipality may abandon its organization and reorganize under the provisions of this act, by proceeding as hereinafter provided.” The only question presented is whether it is proper to hold a special election for those purposes.
R. C. M. 1947, sec. 11-3202, specifically authorizes the ordering of a special election. It is contended that that section has been amended by Chapter 105, Laws of 1951. Chapter 105 is an amendment of R. C. M. 1947, sees. 11-3135 and 11-3136. Those sections were a part of Chapter 57, Laws of 1911, being R. C. M. *71947, sec. 11-3101 et seq., and relate to tlie matter of changing from a commission form of government to the aldermanic form.
Chapter 105 requires submission of the questions as follows: “Shall the city of (name of city) abandon its organization under Chapter 57 of the Acts of the Twelfth Legislative Assembly and become a city under the general law governing cities of lilce population; or if formerly organized under special charter shall resume said special charter?”
The only “general law of the state then applicable to cities of [like] population” is R. C. M. 1947, sec. 11-701 et seq., relating to the aldermanic form of city government. Those sections provide for certain officers of the cities according to the class of city which is determined by its population under R. C. M. 1947, see. 11-201 et seq.
Likewise the fact that Chapter 105 refers only to changing* to the aldermanic form of government is evidenced by the pro-, vision to the effect that if the majority of votes favor the proposition the officers shall be chosen at the next succeeding biennial election. Section 11-709 provides for biennial elections in aldermanic forms of government. On the other hand, when changing to the commission-manager plan if the majority favor the proposition, a special election is provided for, for the purpose of electing commissioners. R. C. M. 1947, see. 11-3206.
It is plain to us that the legislature did not intend by Chapter  105, Laws of 1951, to change. R. C. M. 1947, sec. 11-3206, or any other of the provisions of section 11-3201 et seq. Chapter 105 does not affect section 11-3202 et seq., where the change is sought to be made from the commission form of government to the managerial form as here.
Its provisions have application only to a contemplated change  from a commission form to the aldermanic form. It is contended that this conclusion renders section 11-3201 et seq., unconstitutional as special legislation. This conclusion does not follow. By their terms section 11-3201 et seq., are made applicable to all municipalities. Those sections simply provide the only procedure to be followed if a city desires to change *8from its existing government to the commission-manager form.
The dissenting opinion stresses the clause found in Chapter 105, Laws of 1951, to the effect that the proposition “shall be placed upon the ballot at the next regular city election”. It overlooks the fact that the “proposition” referred to in Chapter 105 is to “accept the provisions of the general law of the state then applicable to cities of its population.”
That is not the proposition which was proposed to be submitted to the Helena voters. The proposition here involved was that provided under the statute relating to the commission-manager plan, R. C. M. 1947, sec. 11-3202, the important part of which was “to reorganize under this act.” That statute provides that the city or town council shall “order a special election to be held, at which election the question of reorganization of such municipality under the provisions of this act shall be submitted to the qualified electors of such municipality. ’ ’ There is no repugnancy between section 11-3202 and Chapter 105, Laws of 1951. They relate to different propositions. One is to adopt the commission-manager plan of city government and the other to adopt the provisions of the general law of the state applicable to cities of its population, which as above noted is the aldermanic form of city government.
What the people of Helena sought was the matter of adopting  the commission-manager form which is provided for by section 11-3202 and by that alone. That section in plain terms requires that the proposition shall be submitted to the voters at a special election.
The writ applied for is denied and the temporary restraining order is dissolved, and the proceeding dismissed.